EXHIBIT 10.11





EQUITY AWARD AGREEMENT













Name

Address

City, State Zip



Pursuant to the terms and conditions of the Company's 2001 Amended and Restated
Equity Plan, you have been granted the following award:



Granted To: Grant Date: Type of Grant: Shares Granted: Option Price: Vesting
Schedule: Expiration Date:





By my signature below, I hereby acknowledge receipt of these shares granted on
the date shown above, which have been issued to me under the terms and
conditions of the Plan. I further acknowledge receipt of the copy of the Plan
and agree to conform to all of the terms and conditions of the grant and the
Plan.







Signature: Date: